Title: To Thomas Jefferson from Jonathan Williams, 18 January 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Jan 18. 1808
                  
                  I am highly gratified by your approbation of the amendments to the Constitution of the U.S. Mily Philo: Society expressed in the note you honoured me with a few days since.
                  As there are more Members at present in this City than at any other place, I think it my duty to call a meeting as well to obtain their assent to the amendments, as to explain to them the origin, progress, & present State of the Society, & to detail to them the communications that have been received since the last publication.
                  I propose Saturday the 30th Inst, at the Room now occupied by the Court of Enquiry in Morins Tavern, unless I can obtain a more convenient place of meeting in some one of the public Offices. I prefer the latter because I hope to be honoured with the Company of the Societys Patron, and I feel the deficiency of the first named place in point of decorum.
                  I shall not issue my notices till I know your Opinion of the measure & therefore request a Line in answer. 
                  I have the honour to be with the highest Respect Your devoted Servant
                  
                     Jon Williams 
                     
                     Pres. U.S.M.P.S.
                  
               